Case 1:19-cv-05523-SDG Document 105 Filed 03/26/21 Page 1of1

AO $8B (Rev. 02//4) Subpoena to Produce Documents, Information. ar Objects or to Permit inspection of Premises in a Civil Action (Page 2)

 

Civil Action No. 1:19-cv-05523-SDG

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

onidaes 3/24/2021
OX | served the subpoena by delivering a copy to the named person as follows: Elese Buell  _.
_c/lo Cogency Global Inc., Registered Agent __

om dave 3/25/2021 oF

cI [ returned the subpoena unexecuted because:

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, | have also
tendered to the witness the fees for one day's attendance. and the mileage allowed by law. in the amount of

$

My fees are $ ae for travel and $ for services, for a total of $ 0.00

Date: 3/25/2021

    

Sworn to and subscribed before imiberly Greenway _

Printed mune and title

722 Collins Hill Road #172
Lawrenceville GA 30046

Server's address

 

4

ote ete,

0 id Ae, >
PON EEO

$e,
Mov!
Sn a
“e.%
ae

OQ

R

oY
Ey CG
g
“~O
8m
BPs
3
S48
y
Trai

RYT)
pa0FSO¥g,

\\
AN
SS ,
2
owe
S
oO
3
2
4
44
